NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 11-1972
                                  ___________

                               JAMES FREEMAN,
                                             Appellant

                                        v.

DEPARTMENT OF CORRECTIONS; SUPERINTENDENT JOSEPH J. PIAZZA; LT.
 JORDAN; LT. MOYER; OFFICER STUDLACK; OFFICER BOWERS; OFFICER
  FORNWALD; OFFICER LAHR; LISA SHAY KERNS-BARR; MS. McCATHY,
     MEDICAL ADMINISTRATOR; ANN M. BATDORF; KYLE CONFER
               ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                             (D.C. Civil No. 07-2191)
                  District Judge: Honorable James M. Munley
                  ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               October 3, 2011
             Before: JORDAN, BARRY and GARTH, Circuit Judges

                         (Opinion filed: October 6, 2011)
                                   _________

                                    OPINION
                                    _________

PER CURIAM

    Pro se appellant James Freeman appeals the District Court’s orders granting

                                         1
summary judgment to the defendants and denying his cross-motion for summary

judgment. We have jurisdiction under 28 U.S.C. § 1291 and exercise a plenary standard

of review. State Auto Prop. & Cas. Ins. Co. v. Pro Design, P.C., 566 F.3d 86, 89 (3d Cir.

2009). For the reasons set forth below, we will affirm.

       Freeman, a state prisoner, has sued numerous prison employees under 42 U.S.C.

§ 1983. Freeman alleges that the defendants (who will be treated collectively in this

opinion) violated his constitutional rights by (1) denying his prison grievances, (2)

finding him guilty during prison disciplinary proceedings, (3) confiscating his Uniform

Commercial Code (UCC) materials, (4) retaliating against him for filing grievances, (5)

destroying his property, (6) using excessive force against him, and (7) providing him

inadequate medical care. The District Court granted summary judgment to the

defendants, and Freeman filed a timely notice of appeal to this Court.

       We agree with the District Court’s analysis of Freeman’s claims. As an initial

matter, the Eleventh Amendment bars suits for monetary damages against state officials

sued in their official capacities. See Melo v. Hafer, 912 F.2d 628, 635 (3d Cir. 1990).

Therefore, Freeman’s claims that seek money damages from the defendants in their

official capacities fail as a matter of law.

       The District Court was likewise correct to reject Freeman’s claim concerning the

prison grievance system. Prisoners do not have a constitutional right to prison grievance

procedures. See, e.g., Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (collecting

                                               2
cases). Thus, the defendants’ alleged obstruction or misapplication of these procedures is

not independently actionable.

       We will further affirm the District Court’s grant of summary judgment to the

defendants on Freeman’s claim that his First Amendment rights were violated by the

defendants’ confiscation of his UCC materials. We have previously held that the

Department of Corrections’ policy permitting confiscation of these types of materials is

not constitutionally unreasonable because it advances an interest in preventing prisoners

from filing fraudulent liens. Monroe v. Beard, 536 F.3d 198, 207-10 (3d Cir. 2008).

Freeman has failed to distinguish our holding in Monroe on a legal or factual basis;

accordingly, Monroe is dispositive of Freeman’s First Amendment claim.

       We also agree with the District Court’s resolution of Freeman’s claim that the

defendants involved in his two disciplinary actions violated his right to procedural due

process. The protections of the Due Process Clause are triggered only if there is a

deprivation of a protected interest in life, liberty, or property. See Mitchell v. Horn, 318
F.3d 523, 531 (3d Cir. 2003). “For a prisoner, such a deprivation occurs when the prison

imposes atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Id. (internal quotation marks omitted). Freeman claimed that,

as a result of the disciplinary proceedings, he was sanctioned to a total of 360 days of

disciplinary custody. This alleged punishment does not constitute an atypical and

significant hardship in relation to the ordinary incidents of prison life, and Freeman’s

                                              3
claim therefore fails. See Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997).

         We will similarly affirm the District Court’s order as to Freeman’s retaliation

claim. Freeman contends that, in retaliation for his filing a grievance against a prison

guard, that guard searched his cell, confiscated his UCC materials, and placed him in the

restrictive housing unit. To establish a claim of retaliation under the First Amendment,

Freeman must show that (1) the conduct in which he was engaged was constitutionally

protected; (2) he suffered adverse action at the hands of prison officials; and (3) his

constitutionally protected conduct was a substantial or motivating factor in the decision to

take the adverse action. Rauser v. Horn, 241 F.3d 330, 333-34 (3d Cir. 2001). If

Freeman makes this initial showing, the defendants “may still prevail by proving that

they would have made the same decision absent the protected conduct for reasons

reasonably related to a legitimate penological interest.” Id. at 334. Here, Freeman

admitted to violating prison rules by possessing UCC materials. Therefore, even

assuming that Freeman made out a prima facie case, there is no genuine issue of material

fact that the prison guard’s conduct was reasonably related to legitimate penological

interests and that Freeman would have been disciplined for his offense notwithstanding

his grievance. See Carter v. McGrady, 292 F.3d 152, 159 (3d Cir. 2002). Accordingly,

as the District Court held, the defendants were entitled to summary judgment on this

claim.




                                               4
       We will also affirm the District Court’s order granting judgment to the defendants

on Freeman’s claim that the defendants violated his due process rights by confiscating

and destroying his property. Deprivation of inmate property by prison officials does not

state a cognizable due process claim if the prisoner has an adequate post-deprivation state

remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984). An adequate remedy was

available here: Freeman could have filed a state tort action, see id. at 535.

       We will also affirm the District Court’s disposition of Freeman’s excessive-force

claim. The Eighth Amendment prohibits prison officials from unnecessarily and

wantonly inflicting pain in a manner that offends contemporary standards of decency.

See Hudson v. McMillian, 503 U.S. 1, 8 (1992). When reviewing Eighth Amendment

excessive-force claims, we must determine whether the “force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Id. at 7. In making this determination, we examine the factors outlined by the

Supreme Court in Whitley v. Albers, 475 U.S. 312, 321 (1986), including (1) the need for

the application of force; (2) the relationship between the need and the amount of force

that was used; (3) the extent of injury inflicted; (4) the extent of the threat to the safety of

staff and inmates, as reasonably perceived by responsible officials on the basis of the

facts known to them; and (5) any efforts made to temper the severity of a forceful

response.




                                               5
       Here, Freeman alleged that two prison guards, after locking him in his cell and

removing his handcuffs, yanked on his arm, twisted his finger, and closed a wicket door

several times on his arm. However, as the District Court emphasized, Freeman played a

key role in the scuffle with the guards. He admitted that he tried to throw the first guard

off track, which prompted the guards to apply force against him and attempt to re-cuff his

hands. Eventually, by tussling with the guards, Freeman was able to gain possession of

the handcuffs. Inmates are not permitted to possess handcuffs because they can be used

as a weapon, and accordingly, the guards then took further action to reclaim the

handcuffs. Thus, it was reasonable for the defendants to use force to retrieve the

handcuffs and to subdue Freeman, and they properly discontinued their use of force once

they had accomplished these goals. Further, Freeman sustained only minor injuries —

some abrasions on his arms — in the incident. While the absence of serious injury is not

dispositive, it does indicate that the force the guards used was itself limited. See Wilkins

v. Gaddy, 130 S. Ct. 1175, 1178 (2010). In these circumstances, therefore, we conclude

that the force the defendants used was reasonable as a matter of law.

       Finally, we conclude that the District Court did not err in granting summary

judgment to the defendants on Freeman’s claim that the defendants provided him

inadequate medical care after he was injured in the above-described altercation with the

guards. To make out an Eighth Amendment claim, Freeman must establish that the

defendants acted with deliberate indifference; that is, that they “kn[ew] of and

                                             6
disregard[ed] an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S.
825, 837 (1994). The undisputed evidence shows that medical personnel visited and

examined Freeman soon after he was injured and advised him to keep his abrasions clean,

and that a nurse later followed up, took x-rays of Freeman’s hand, and prescribed a

cream. While Freeman believes that this care was insufficient, we have recognized that

courts will “disavow any attempt to second-guess the propriety or adequacy of a

particular course of treatment[,] which remains a question of sound professional

judgment.” Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979)

(internal alterations, quotation marks omitted)). Therefore, as the District Court held, the

defendants were also entitled to judgment on this claim.

       Accordingly, we will affirm the District Court’s orders.1




1
 For the reasons discussed in this opinion, we conclude that the District Court also
correctly denied Freeman’s cross-motion for summary judgment.
                                             7